DETAILED ACTION
	This is in response to the election filed on February 3rd 2022.

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 2/3/33 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/2/20, 9/11/20, 11/13/20, 1/14/21, 7/1/21, 10/19/21, 11/24/21 and 1/19/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Barnard on Friday, April 29th 2022.

The application has been amended as follows: 

IN THE CLAIMS:

1. (Currently Amended)  A non-transitory computer-readable media encoded with instructions which, when executed, cause a mobile device to:
receive an identifier of an edge device of an IoT system;
provide a request for an input data source identifier and a connected data pipeline
directed to the edge device using the identifier, wherein the request includes a selected data
source category; and
in response to receipt of the input data source identifier and the data pipeline, request
control of an input data source associated with the input data source identifier, and provide captured data from an input component to the input data source for processing by
the connected data pipeline hosted on the edge device.
Allowable Subject Matter
Claims 1-13 and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims recite a combination of features that when considered as a whole, distinguishes over the prior art.  Although many elements of the claims are known individually (see pertinent art cited below), the art does not provide a rationale and it does not appear to be common sense under KSR to combine all of the elements in the specific manner recited by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rao et al. US 9,736,194 B1 discloses a technique for establishing communication between devices (abstract) including receiving a device identifier and data source identifier (col. 12 ln. 37-65).
Chen et al. US 2018/0373419 A1 discloses an IoT programming model that allows a user to select a data source and connecting via an edge device (abstract, paragraphs 29, 48, Fig. 1).
Shaashua et al. US 2016/0342906 A1 discloses an IoT solution system (abstract) that allows a user to easily integrate devices into an IoT network (paragraphs 41-42), these devices then may act as data sources selectable by solution system to provide services (see claim 23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975